DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-15 are pending and examined below. This action is in response to the claims filed 10/1/19.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 8, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 5 recites the limitation “a position of the specific region” while previously the element “a position of the at least one specific region” was used in preceding independent claim 1 and it is unclear whether these are the same elements or if they are different what the difference is. The first recitation of a feature should use “a” or “an” and when referring back to the same element should use “the” or “said.”

 substantially orthogonal to a straight line" renders the claim indefinite because it is unclear where the limitations following the element “substantially” are bounded and clearly defined.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
The claims discuss a device that falls under a machine in Step 1. 
In Step 2A, Prong One, the device falls under an abstract idea as a mental process with nothing more than a generic computer. 
Simply reading, extracting, selecting, and associating data can be performed within a human mind even with the use of a generic computer does not recite any additional elements to integrate the judicial exception into a practical application in Step 2A, Prong Two. See MPEP § 2106.04(a)(2).
In Step 2B the claim does not recite additional claim elements that can amount to significantly more to overcome the Judicial Exception. 
Therefore, the claim is not eligible subject matter.
Including claim amendments to recite some form of physical control implementation such as that in claims 12 and 15 may overcome the rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-5, 7-9, and 12-15 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Abe et al. (US 2018/0099667).

Regarding claims 1 and 14, Abe discloses a vehicle control device including a device that processes map data used in self-position estimation of a mobile body including an external sensor, the device comprising: a processor; and a memory that stores a computer program executable by the processor; wherein according to a command of the computer program, the processor (¶71-72 – ECU with processor and storage for realizing functions corresponding to the recited processor and memory that stores and executes a computer program and external environmental sensors corresponding to the recited external sensor where a relative positional : 
reads data of a two-dimensional map from a storage device storing the data of the two-dimensional map including a point cloud or a plurality of occupied grids (¶61 – LIDAR sensors provide point cloud data ¶72 - two-dimensional plane (host vehicle coordinates system) with the host vehicle 11 acting as a reference corresponding to the recited two dimensional map where coordinate planes inherently create a grid map); 
extracts from the two-dimensional map one or a plurality of line segments defined by the point cloud or the plurality of occupied grids on the two-dimensional map (Fig. 1 discloses LB, CL, and RB are made up of a plurality of line segments defined in the two dimensional map); 
selects at least one specific region from at least one region included in the one or the plurality of line segments or at least one region defined by at least one pair of line segments (¶89 – ideal travel route area as bounded by LB and RB corresponding to the recited specific region defined by at least one pair of line segments); and 
associates additional data indicating a position of the at least one specific region on the two-dimensional map with the data (¶89 – identification of route information and CL based on LB and RB corresponding to the recited associating additional information based on the position of the region).

Regarding claim 2, Abe further discloses when extracting the one or the plurality of line segments from the two-dimensional map, the processor performs an operation to sequentially extract the plurality of line segments with different lengths from a first length less than or equal to a maximum diagonal length of the two-dimensional map to a second length shorter than the first length (¶89-90 – coordinate points forming the LB and RB corresponding to the recited sequentially extracted plurality of line segments where any straight line segment inside of a two dimensional map is inherently equal to or less than the maximum diagonal length of that map and the second length which is shorter than that maximum length can be any length within the space and can be interpreted as an infinitely small line segment, therefor not further limiting the length of line segments required for operation other than those that can fit within the map and are greater than zero as interpreted utilizing BRI. So long as the lines length needs to be different than the maximum and any other nonzero number then Abe fully discloses the elements as claimed).

Regarding claim 4, Abe further discloses the specific region includes a two-sided straight passage longer than the second length or a one-sided straight region longer than the second length (¶89-90 and Fig. 1 – given the previously iterated interpretation of the second length which is shorter than that maximum length can be any length within the space and can be interpreted as an infinitely small line segment, therefor not further limiting the length of line segments required for operation other than those that can fit within the map and are greater than zero as interpreted utilizing BRI, therefore the succession of double bounded line segment areas corresponding to the recited a plurality of two sided straight passages longer than the second length).

 Abe further discloses a position of the specific region is designated by coordinate values at two ends of each of the two line segments defining the two-sided straight passage or coordinate values at two ends of the one line segment defining the one-side straight region (¶90 - the left and right boundary lines LB, RB and the ideal travel route IDR are generated as a sequence of coordinate points CP where LB and RB create a succession of two sided straight passages).

Regarding claim 7, Abe further discloses the processor acquires information defining a position, a length, and an orientation of the one or the plurality of extracted line segments, and stores the information in the storage device (¶110 – CL, left/right boundaries identifying position and posture corresponding to the recited position and orientation of the plurality of extracted line segments being stored, and a line segment made up of coordinate points inherently includes information defining a length of that line).

Regarding claim 8, Abe further discloses when selecting the at least one specific region from the two-dimensional map including the point cloud, the processor selects a first line segment and a second line segment orthogonal or substantially orthogonal to a straight line extending in a normal direction from a midpoint of the first line segment, the point cloud being outside of a space between the first line segment and the second line segment, as the one pair of line segments among the plurality of line segments (¶117 – LB/RB are made up of a sequence of points with a CL in an intermediate position lying on a normal line to each boundary lines therefore the boundary lines are orthogonal to a normal line extending from the .

Regarding claim 9, Abe further discloses when selecting the at least one specific region from the two-dimensional map including the occupied grid, the processor selects a first line segment and a second line segment orthogonal or substantially orthogonal to a straight line extending in a normal direction from a midpoint of the first line segment, a free space being present between the first line segment and the second line segment, as the one pair of line segments among the plurality of line segments (¶117 – LB/RB are made up of a sequence of points with a CL in an intermediate position lying on a normal line to each boundary lines therefore the boundary lines are orthogonal to a normal line extending from the opposite boundary line, given that each line segment is straight, any line orthogonal to a normal line extended from any point on the line creates a parallel line therefor corresponding to the recited directionality recited in the claim and ¶72 - two-dimensional plane (host vehicle coordinates system) with the host vehicle 11 acting as a reference corresponding to the recited two dimensional map where coordinate planes inherently create a grid map).

Regarding claims 12 and 15, Abe further discloses a control system that controls a mobile body including an external sensor, the control system comprising: a processor; a memory that stores a computer program executable by the processor (¶71-72 – ECU with ; and 
a storage device storing data of a two-dimensional map including a point cloud or a plurality of occupied grids (¶61 – LIDAR sensors provide point cloud data ¶71-72 - two-dimensional plane (host vehicle coordinates system) with the host vehicle 11 acting as a reference corresponding to the recited two dimensional map where coordinate planes inherently create a grid map and ECU with processor and storage for realizing functions corresponding to the recited processor and memory that stores and executes a computer program); wherein 
the storage device stores additional data that is one or a plurality of line segments extracted from the two-dimensional map, the additional data indicating a position on the two-dimensional map in at least one specific region selected from at least one region defined by the point cloud or the plurality of occupied grids on the two-dimensional map or at least one region defined by at least one pair of line segments (¶89 – identification of route information and CL based on LB and RB corresponding to the recited associating additional information based on the position of the region); 
according to a command of the computer program, the processor performs: reading the data and the additional data of the two-dimensional map from the storage device (¶72 - ; 
acquiring scan data of a surrounding environment of the mobile body from the external sensor (¶61 - the external environment sensors 14 are a group of sensor devices that recognize the situation outside of the host vehicle 11); and 
performing self-position estimation by matching the scan data with the data (¶72 - the external recognition results Ip are generated, reference is made to the detected results of the radar devices 34, etc., as well as the host vehicle state information Ivh transmitted from the vehicle sensors 18 and the vehicle control unit 74, and a relative positional relationship of objects with respect to the host vehicle 11 (a direction and distance of such objects with respect to the host vehicle 11) is also recognized); and 
according to a command of the computer program, the processor performs at least one of (¶58 - automatic driving, the “at least one of” claim element only requires on element to be present): 
causing the mobile body to make a detour around the at least one specific region (¶); 
decreasing a moving speed of the mobile body before the mobile body enters the at least one specific region (¶); 
decreasing or increasing the moving speed of the mobile body after the mobile body enters the at least one specific region (¶82 – long term trajectory plans steering/acceleration/deceleration based on the local environment detected ahead therefor corresponding to the recited decreasing or increasing the moving speed after it enters each region); and 
outputting a warning signal before or after the mobile body enters the at least one specific region (¶).

Regarding claim 13, Abe further discloses mobile body comprising: the control system according to claim 12; the external sensor; and a drive device to provide movement (¶58-60 – automatic driving control corresponding to the recited drive device to provide movement based on recognized surrounding environment corresponding to the recited data from the external sensor).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Abe et al. (US 2018/0099667), as applied to claim 2 above, in view of Shin et al. (US 2018/0120851).

Regarding claim 3, Abe does not disclose the second length must be greater than a length of the mobile body however Shin discloses a parking lot scanning system including the second length is greater than a total length of the mobile body (¶42 – distance X is greater than the length of the vehicle.  The combination of the double line segment drivable region .
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the double line segment drivable region detector of Abe with the line segment width of Shin in order to detect a region big enough to fit the vehicle (Shin - ¶42).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Abe et al. (US 2018/0099667), as applied to claim 2 above, in view of Tijink et al. (US 2014/0046582).

Regarding claim 6, Abe further discloses pairing line segments along a curve which inherently includes different length line segments but does not explicitly disclose matching the differing length line segments with the map.
However Tijink discloses a method for updating a digital map including a known system of when extracting the one or the plurality of line segments from the two-dimensional map, the processor performs matching between each of the plurality of line segments having different lengths and the two-dimensional map (¶20 - for road segments with curves, a drastically different segment length may result where the segments are automatically measured and matched to the known map).

.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Abe et al. (US 2018/0099667), as applied to claim 1 above, in view of Holz (US 2018/0304468).

Regarding claim 10, Abe further discloses when selecting the at least one specific region from the two-dimensional map including the point cloud, the processor selects a first line segment from the plurality of line segments (¶117 – LB/RB are made up of a sequence of points with a CL in an intermediate position lying on a normal line to each boundary lines therefore the boundary lines are orthogonal to a normal line extending from the opposite boundary line, given that each line segment is straight, any line orthogonal to a normal line extended from any point on the line creates a parallel line therefor corresponding to the recited directionality recited in the claim and ¶61 – LIDAR sensors provide point cloud data); and 
While Abe does disclose identifying regions by normal directions to identified line segments, it does not disclose identifying a region based on lack of cloud point data.
However, Holz discloses a system of detecting/recognizing/localizing in an area including when the point cloud is not present in a normal direction from a midpoint of the first line segment, the processor determines a region extending from the first line segment in the normal direction as the specific region (¶134 – grey areas outside the known wall are .
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the double line segment drivable region detector of Abe with the region detection/labeling of Holz in order to accurately identify and map occupied, known, and unknown regions of a map (Holz - ¶134).

Regarding claim 11, Abe further discloses when selecting the at least one specific region from the two-dimensional map including the occupied grid, the processor selects a first line segment from the plurality of line segments (¶117 – LB/RB are made up of a sequence of points with a CL in an intermediate position lying on a normal line to each boundary lines therefore the boundary lines are orthogonal to a normal line extending from the opposite boundary line, given that each line segment is straight, any line orthogonal to a normal line extended from any point on the line creates a parallel line therefor corresponding to the recited directionality recited in the claim and ¶72 - two-dimensional plane (host vehicle coordinates system) with the host vehicle 11 acting as a reference corresponding to the recited two dimensional map where coordinate planes inherently create a grid map); and 
While Abe does disclose identifying regions by normal directions to identified line segments, it does not disclose identifying a region based on free spaces of a grid.
However, Holz further discloses when only a free space is present in a normal direction from a midpoint of the first line segment, the processor determines a region extending from the first line segment in the normal direction as the specific region (¶134 – white areas inside the wall are identified as known free space corresponding to the recited specific region, any area in a normal direction to a straight line includes the region in a normal direction from the midpoint of that line segment).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the double line segment drivable region detector of Abe with the region detection/labeling of Holz in order to accurately identify and map occupied, known, and unknown regions of a map (Holz - ¶134).












Additional References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 



Biber et al. (US 2013/0345922) discloses a system of mapping a surface for a robotic vehicle including outlining surface areas based on a multiplicity of variable size line segments (¶25).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew J Reda whose telephone number is (408)918-7573.  The examiner can normally be reached on Monday - Friday 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/M.J.R./Examiner, Art Unit 3665

/BEHRANG BADII/Primary Examiner, Art Unit 3665